 20-11601-jlg        Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19                   Main Document
                                             Pg 1 of 49




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                 SCHEDULE OF ASSESTS AND LIABILITIES FOR
            FIDELIDADE VIAGENS E TURISMO S.A. (CASE NO. 20-11601)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11601-jlg      Doc 6      Filed 09/08/20 Entered 09/08/20 17:32:19                   Main Document
                                                Pg 2 of 49



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11601-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                          Pg 3 of 49



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11601-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19             Main Document
                                          Pg 4 of 49



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11601-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19             Main Document
                                          Pg 5 of 49




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11601-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                         Pg 6 of 49




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11601-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19             Main Document
                                          Pg 7 of 49




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11601-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19             Main Document
                                          Pg 8 of 49



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11601-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                          Pg 9 of 49



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11601-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:32:19           Main Document
                                        Pg 10 of 49



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11601-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:32:19             Main Document
                                       Pg 11 of 49



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11601-jlg    Doc 6    Filed 09/08/20 Entered 09/08/20 17:32:19           Main Document
                                       Pg 12 of 49




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11601-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19               Main Document
                                         Pg 13 of 49



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11601-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                        Pg 14 of 49



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11601-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19           Main Document
                                        Pg 15 of 49



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11601-jlg      Doc 6    Filed 09/08/20 Entered 09/08/20 17:32:19              Main Document
                                         Pg 16 of 49



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11601-jlg      Doc 6    Filed 09/08/20 Entered 09/08/20 17:32:19              Main Document
                                         Pg 17 of 49



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11601-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:32:19          Main Document
                                        Pg 18 of 49



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
                20-11601-jlg                       Doc 6              Filed 09/08/20 Entered 09/08/20 17:32:19                                                                     Main Document
                                                                                   Pg 19 of 49
 Fill in this information to identify the case:

 Debtor name            Fidelidade Viagens e Turismo S.A.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               20-11601
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $               5,811.46

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $        56,528,416.29

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $        56,534,227.75


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $                     0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $                     0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 $        13,846,761.05


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $         13,846,761.05




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                              Best Case Bankruptcy
               20-11601-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:32:19                         Main Document
                                                                       Pg 20 of 49
 Fill in this information to identify the case:

 Debtor name          Fidelidade Viagens e Turismo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11601
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                                $126.64



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                     See Attached Schedule A/B, Part 1,
            3.1.     Question 3                                                                                                                $17,286,766.19



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                               $17,286,892.83
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     See Attached Schedule A/B Part 2, Question 7                                                                                  $191,413.98



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               20-11601-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:32:19                        Main Document
                                                                       Pg 21 of 49
 Debtor            Fidelidade Viagens e Turismo S.A.                                           Case number (If known) 20-11601
                   Name




            8.1.     Prepayments related to third party travel bookings - Legoland Florida                                              $50,589.50




            8.2.     Prepayments related to third party travel bookings - SeaWorld Parks Entertainment                                $525,498.54




            8.3.     Prepayments related to third party travel bookings - Universal Orlando Resort                                      $44,074.96




 9.         Total of Part 2.                                                                                                       $811,576.98
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                       15,525,549.85    -                      3,256,991.22 = ....            $12,268,558.63
                                              face amount                        doubtful or uncollectible accounts




            11b. Over 90 days old:                           5,997,024.64    -                     4,709,655.09 =....                $1,287,369.55
                                              face amount                        doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                     $13,555,928.18
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:           Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:           Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               20-11601-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:32:19                    Main Document
                                                                       Pg 22 of 49
 Debtor         Fidelidade Viagens e Turismo S.A.                                             Case number (If known) 20-11601
                Name


     No.    Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture                                                           $21,062.84     Net Book Value                       $21,062.84



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $21,062.84
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Other machinery, fixtures and equipment,
           excluding farm equipment                                                     $2,043.00    Net Book Value                         $2,043.00




 51.       Total of Part 8.                                                                                                             $2,043.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11601-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:32:19                      Main Document
                                                                       Pg 23 of 49
 Debtor         Fidelidade Viagens e Turismo S.A.                                             Case number (If known) 20-11601
                Name


             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Other (Facilities or
                     minor infrastructure                 Building/Infrast
                     work)                                ructure                       $5,811.46      Net Book Value                        $5,811.46




 56.        Total of Part 9.                                                                                                              $5,811.46
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademarks and Logos - BIZTRIP 906834430                                   Unknown         N/A                                   Unknown


            Trademarks and Logos - BIZTRIP 906834554                                   Unknown         N/A                                   Unknown



 61.        Internet domain names and websites
            www.fidelidade.pt                                                          Unknown         N/A                                   Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               20-11601-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:32:19                    Main Document
                                                                       Pg 24 of 49
 Debtor         Fidelidade Viagens e Turismo S.A.                                            Case number (If known) 20-11601
                Name

            https://pt-br.facebook.com/fidelidadeViagens/                              Unknown       N/A                                   Unknown


            www.latamtravel.com                                                        Unknown       N/A                                   Unknown


            https://www.facebook.com/LATAM-Travel-219
            7218327199809/                                                             Unknown       N/A                                   Unknown



 62.        Licenses, franchises, and royalties
            Licenses                                                                     $280.00     N/A                                   Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Internal Software & Systems                                              $689,266.00     N/A                                   Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Net Operating Loss                                                                 Tax year N/A                         $23,146,560.35



            Other refunds and credits                                                          Tax year N/A                             $668,556.09



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               20-11601-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:32:19                  Main Document
                                                                       Pg 25 of 49
 Debtor         Fidelidade Viagens e Turismo S.A.                                            Case number (If known) 20-11601
                Name



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

           See Attached Schedule A/B, Part 11, Question 74                                                                             Unknown
           Nature of claim
           Amount requested



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Intercompany Receivable - Prismah Fidelidade Ltda.                                                                     $1,035,796.02




 78.       Total of Part 11.                                                                                                   $24,850,912.46
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                20-11601-jlg                  Doc 6           Filed 09/08/20 Entered 09/08/20 17:32:19                                           Main Document
                                                                           Pg 26 of 49
 Debtor          Fidelidade Viagens e Turismo S.A.                                                                   Case number (If known) 20-11601
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                      $17,286,892.83

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $811,576.98

 82. Accounts receivable. Copy line 12, Part 3.                                                               $13,555,928.18

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $21,062.84

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $2,043.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                           $5,811.46

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +            $24,850,912.46

 91. Total. Add lines 80 through 90 for each column                                                       $56,528,416.29             + 91b.                 $5,811.46


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $56,534,227.75




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
               20-11601-jlg       Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19                 Main Document
                                               In re Fidelidade
                                                             Pg Viagens
                                                                27 of 49e Turismo S.A.
                                                        Case No. 20-11601
Schedule A/B Part 1, Question 3 - Checking, savings or other financial accounts, certificates of deposit, shares in banks, savings, etc.

                                                                                   Last 4 digits of      Current Value of
                Name of Institution                   Type of Account             account number         Debtor's Interest
        BANCO BRADESCO                          INCOME                                  7706                     $145,469.08
        BANCO CEF                               PAYMENT                                 3603                        $5,833.30
        BANCO DO BRASIL                         OPERATING                               0443                          $426.73
        BANCO DO BRASIL                         OVERNIGHT                               0443                       $31,190.36
        BANCO SAFRA                             OVERNIGHT                               5954                        $5,451.64
        BANCO SAFRA                             TIME DEPOSIT                            5954                        $5,064.72
        BANCO SANTANDER                         PAYMENT                                 2693                          $777.88
        BANCO SANTANDER                         INVESTMENT                              2693                          $546.95
        BANCO SANTANDER                         TIME DEPOSIT                            6524                        $4,268.24
        BANCO SANTANDER                         OVERNIGHT                               2693                       $80,654.53
        BANCO SANTANDER                         OVERNIGHT                               6524                       $11,627.32
        BTG PACTUAL                             TIME DEPOSIT                            7723                 $16,870,623.60
        CITIBANK                                PAYMENT                                 4379                       $79,199.89
        CITIBANK                                PAYMENT                                 4924                       $45,631.95
                                                                                             TOTAL:          $17,286,766.19




                                                                1 of 1
20-11601-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19                Main Document
                             In re Fidelidade
                                           Pg Viagens
                                              28 of 49e Turismo S.A.
                                       Case No. 20-11601
    Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits
                                                                      Current Value of
           Description, Including Name of Holder of Deposit           Debtor's Interest
        VARIOUS COURTS - JUDICIAL DEPOSITS (CIVIL)                               $5,811.78
        VARIOUS COURTS - JUDICIAL DEPOSITS (JUDICIAL
        BLOCK)                                                                 $17,981.35
        VARIOUS COURTS - JUDICIAL DEPOSITS (LABOUR)                            $36,954.38
        VARIOUS COURTS - JUDICIAL DEPOSITS (TAX)                              $130,666.46
                                                       TOTAL:                 $191,413.98




                                               1 of 1
                       20-11601-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19               Main Document
                                                    In re Fidelidade
                                                                  Pg Viagens
                                                                     29 of 49e Turismo S.A.
                                                             Case No. 20-11601
                                   Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                                    Current Value of
                   Description of Cause of Action                                  Nature of Claim               Amount requested   Debtor's Interest
3 ALIANÇAS AGÊNCIA DE VIAGENS E TURISMO LTDA EPP - TRAVEL             CIVIL                                            $11,134.13   UNKNOWN
AMARO VIAGENS E TURISMO LTDA EPP - TRAVEL                             CIVIL                                             $4,018.49   UNKNOWN
AMARO VIAGENS E TURISMO LTDA EPP - TRAVEL                             CIVIL                                            $11,645.00   UNKNOWN
ANGELINE AGENCIA DE TURISMO S.A. - TRAVEL                             CIVIL                                             $5,493.75   UNKNOWN
APB VIAGENS E TURISMO LTDA ME - FRANCHISE                             CIVIL                                            $39,074.21   UNKNOWN
ARIEL GUSTAVO FERREIRA JOAO - FRANCHISE                               CIVIL                                             $1,566.10   UNKNOWN
AVANT TOUR AGENCIA DE VIAGENS E TURISMO LTDA - TRAVEL                 CIVIL                                             $4,134.82   UNKNOWN
CLASSE TURISMO LTDA - TRAVEL                                          CIVIL                                               $855.37   UNKNOWN

COMDOMÍNIO DO EDIFÍCIO GOLDEN DOLPHIN RESORT - MISCELLANEOUS          CIVIL                                             $1,734.11   UNKNOWN
DFB VIAGENS E TURISMO LTDA ME - TRAVEL AGENCY                         CIVIL                                              $268.88    UNKNOWN
DL VIAGENS E TURISMO LTDA. ME, - TRAVEL AGENCY                        CIVIL                                            $14,858.73   UNKNOWN
DRIKA VIAGENS E TURISMO LTDA ME - FRANCHISE                           CIVIL                                            $25,406.04   UNKNOWN
DRIKA VIAGENS E TURISMO LTDA ME - TRAVEL                              CIVIL                                             $4,460.27   UNKNOWN
E PREMIUM TRAVEL VIAGENS E TURISMO LTDA. ME - TRAVEL AGENCY           CIVIL                                              $482.17    UNKNOWN
ET VIAGENS E TURISMO LTDA - TRAVEL                                    CIVIL                                              $164.14    UNKNOWN
FOX ALFA TURISMO LTDA. ME - TRAVEL AGENCY                             CIVIL                                             $2,258.35   UNKNOWN
FOX CHARLIE TURISMO LTDA. EPP - TRAVEL AGENCY                         CIVIL                                              $141.20    UNKNOWN
GETUR AGENCIA DE VIAGEM E TURISMO - TAM VIAGEM - TRAVEL               CIVIL                                            $13,219.75   UNKNOWN
GPR PARTICIPACOES, VIAGENS E TURISMO LTDA EPP - TRAVEL                CIVIL                                            $33,725.05   UNKNOWN
INSTITUICAO DE ENSINO TERESA DAVILA LTDA - TRAVEL                     CIVIL                                             $3,839.99   UNKNOWN
KAZU VIAGENS E TURISMO LTDA - TRAVEL                                  CIVIL                                            $22,091.14   UNKNOWN
LR7 TOUR VIAGENS E TURISMO EIRELI ME - FRANCHISE                      CIVIL                                              $225.24    UNKNOWN
LR7 TOUR VIAGENS E TURISMO EIRELI ME - TRAVEL                         CIVIL                                                $33.35   UNKNOWN
LR7 TOUR VIAGENS E TURISMO EIRELLI ME - TRAVEL                        CIVIL                                             $6,292.20   UNKNOWN
LR7 TOUR VIAGENS E TURISMO EIRELLI ME - TRAVEL                        CIVIL                                            $24,815.77   UNKNOWN
M3 VIAGENS E TURISMO LTDA - TRAVEL AGENCY                             CIVIL                                                $33.39   UNKNOWN
MARESIA VIAGENS E TURISMO LTDA. ME, - TRAVEL                          CIVIL                                              $357.96    UNKNOWN
MF VIAGENS E TURISMO EIRELI - FRANCHISE                               CIVIL                                            $14,050.78   UNKNOWN
MMAPA VIAGENS E TURISMO LTDA ME - TRAVEL                              CIVIL                                           $705,081.92   UNKNOWN
NEO VIAGENS E TURISMO LTDA EPP - TRAVEL                               CIVIL                                             $6,120.41   UNKNOWN



                                                                     1 of 3
                        20-11601-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19               Main Document
                                                     In re Fidelidade
                                                                   Pg Viagens
                                                                      30 of 49e Turismo S.A.
                                                              Case No. 20-11601
                                    Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                                   Current Value of
                    Description of Cause of Action                                  Nature of Claim               Amount requested Debtor's Interest
NORTUR AGENCIA DE VIAGENS E TURISMO LTDA - TRAVEL AGENCY               CIVIL                                               $791.44 UNKNOWN
OMMI TRANSPORTE E VEICULOS EXECUTIVO EIRELI - FIDELITY                 CIVIL                                            $98,823.47 UNKNOWN
PCF AGÊNCIA DE VIAGENS E TURISMO LTDA.. - ATUAL: JPN AGÊNCIA DE
VIAGEM ETURISMO EIRELLI - TRAVEL AGENCY                                CIVIL                                              $1,275.16 UNKNOWN
PCF AGÊNCIA DE VIAGENS E TURISMO LTDA.. - ATUAL: JPN AGÊNCIA DE
VIAGEM ETURISMO EIRELLI, - TRAVEL AGENCY                               CIVIL                                              $1,275.16   UNKNOWN
PERI VIAGENS AGENCIA DE TURISMO LTDA - TRAVEL                          CIVIL                                              $1,870.07   UNKNOWN
PERI VIAGENS AGENCIA DE TURISMO LTDA - TRAVEL                          CIVIL                                             $18,963.92   UNKNOWN
PG BRASIL VIAGENS E TURISMO LTDA - TRAVEL AGENCY                       CIVIL                                              $2,492.01   UNKNOWN
QUALITÁ TOUR OPERADORA E AGENCIA DE TURISMO LTDA-ME -
FRANCHISE                                                              CIVIL                                             $16,144.79   UNKNOWN
RA OPERADORA DE VIAGENS E TURISMO LTDA - TRAVEL AGENCY                 CIVIL                                              $5,984.46   UNKNOWN
REALIANCE INDUSTRIES LINITED - IMPROPER COLLECTION                     CIVIL                                               $333.48    UNKNOWN
RIO AMAZONAS VIAGENS E TURISMO - FRANCHISE                             CIVIL                                             $24,020.25   UNKNOWN
RM TRAVEL TURISMO LTDA EPP - TRAVEL                                    CIVIL                                              $7,666.04   UNKNOWN
SANTOS DUMONT VIAGENS E TURISMO LTDA - TRAVEL                          CIVIL                                              $3,064.06   UNKNOWN
SÃO CONRADO VIAGENS E TURISMO EIRELI EPP - MISCELLANEOUS               CIVIL                                              $6,584.68   UNKNOWN
SB NIT AGÊNCIA DE VIAGEM E TURISMO LTDA - FRANCHISE                    CIVIL                                              $8,938.09   UNKNOWN
TLA VIAGENS E TURISMO LTDA ME - TRAVEL                                 CIVIL                                              $4,664.27   UNKNOWN

TOKANTUR AGENCIA DE VIAGENS TOCANTINS LTDA - SERVICE PROVIDERS         CIVIL                                             $3,562.97    UNKNOWN
TOTOTOUR VIAGENS E TURISMO LTDA – M - FRANCHISE                        CIVIL                                              $238.07     UNKNOWN
TOTOTUR VIAGENS E TURISMO LTDA - FIDELITY                              CIVIL                                           $157,403.46    UNKNOWN
TOTOTUR VIAGENS E TURISMO LTDA - FRANCHISE                             CIVIL                                             $5,054.59    UNKNOWN
TOTOTUR VIAGENS E TURISMO LTDA. - FRANCHISE                            CIVIL                                              $813.07     UNKNOWN
TOUR KA AGENCIA DE TURISMO LTDA. EPP - TRAVEL AGENCY                   CIVIL                                             $2,797.89    UNKNOWN
URIEL VIAGENS E TURISMO LTDA - TRAVEL                                  CIVIL                                              $145.74     UNKNOWN
URIEL VIAGENS E TURISMO LTDA - TRAVEL                                  CIVIL                                            $44,846.61    UNKNOWN
VM OPERADORA DE TURISMO LTDA. ME - TRAVEL AGENCY                       CIVIL                                             $8,238.68    UNKNOWN
ZANINI TURISMO LTDA ME - TRAVEL                                        CIVIL                                             $1,456.01    UNKNOWN
ZANINI TURISMO LTDA ME - TRAVEL                                        CIVIL                                             $2,455.89    UNKNOWN



                                                                      2 of 3
                         20-11601-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19               Main Document
                                                       In re Fidelidade
                                                                     Pg Viagens
                                                                        31 of 49e Turismo S.A.
                                                                Case No. 20-11601
                                      Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                                  Current Value of
                   Description of Cause of Action                                     Nature of Claim            Amount requested Debtor's Interest
ZANINI TURISMO LTDA ME - TRAVEL                                          CIVIL                                         $24,631.80 UNKNOWN
                                                                                                          TOTAL:    $1,412,118.82 UNKNOWN




                                                                        3 of 3
               20-11601-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:32:19                   Main Document
                                                                       Pg 32 of 49
 Fill in this information to identify the case:

 Debtor name         Fidelidade Viagens e Turismo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11601
                                                                                                                               Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               20-11601-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:32:19                                        Main Document
                                                                       Pg 33 of 49
 Fill in this information to identify the case:

 Debtor name         Fidelidade Viagens e Turismo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)          20-11601
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $11,189,664.02
           See Attached Intercompany                                          Contingent
           Payable Schedule                                                   Unliquidated
           Date(s) debt was incurred                                          Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $2,657,097.03
           See Attached Schedule F                                            Contingent
                                                                              Unliquidated
           Date(s) debt was incurred                                          Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the              Last 4 digits of
                                                                                                      related creditor (if any) listed?                    account number, if
                                                                                                                                                           any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                   13,846,761.05

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      13,846,761.05




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                                Best Case Bankruptcy
                                                                                20-11601-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                                                                                                       Pg 34 of 49
                                                                                                           In re Fidelidade Viagens e Turismo S.A.
                                                                                                                      Case No. 20-11601
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
              Creditor Name                           Address1           Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                               SAO JOSE DOS
3 ALIANCAS AGENCIA DE VIAGENS E TUR       AV ANDROMEDA 227. 227                                                CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $402.65
3 ALIANÇAS AGÊNCIA DE VIAGENS E TURISMO                                                                                                                                                             PENDING LITIGATION - CIVIL
LTDA EPP                                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
ACCENTURE DO BRASIL LTDA                  R ALEXANDRE DUMAS 2051                                               SÃO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,808.92
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA SACRAMENTO RUGNA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA SACRAMENTO RUGNA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
ADVOCACIA MARIZ DE OLIVEIRA               AV PAULISTA 1048. 1048.                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $390.01
AGE VIAJ ANDINA DEL SUD LTDA TURIST       AVENIDA EL GOLF 99                                                   LAS CONDES                                           CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                           $139.40
AKNA TECNOLOGIA DA INFORMACAO LTDA        R SILVIA 110. 110                                                    SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,263.60
ALAMO RENT A CAR                                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                           $395.67
                                                                                                                                                                                                    PENDING LITIGATION -
ALESSANDRA MARCELINO CIDADE               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
ALINE NAIR DE MORAES FRANCO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
ALMIR FRANCISCO DE SOUSA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
ALVARO FABIO KREFTA                       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMARO VIAGENS E TURISMO LTDA EPP          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMARO VIAGENS E TURISMO LTDA EPP          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
ANDRE VIDAL CAVALCANTE                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
ANDREA MARIA OLIVEIRA DE SOUZA                                                                                                                                                                      PENDING LITIGATION -
ALBUQUERQUE                               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
ANGELA CRISTINA BANDEIRA DE MELO BELTRÃO N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANGELA MARIA SCARAFICCI MESTRINER         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANGELA MARIA SCARAFICCI MESTRINER         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANGELINE AGENCIA DE TURISMO S.A.          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
APB VIAGENS E TURISMO LTDA ME             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FRANCHISE        X            X              X             X                UNKNOWN
                                          AV GOV. AGAMENON MAGALHAE
APB VIAGENS E TURISMO LTDA ME             153. 153                                                             RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,211.30
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ARIEL GUSTAVO FERREIRA JOAO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FRANCHISE        X            X              X             X                UNKNOWN
ARK TEC GUARDA DE DOCUMENTOS LTDA         AV GUPE 10565. 10565                                                 BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,553.12
                                                                                                                                                                                                    PENDING LITIGATION -
ATAIDES RODRIGUES DA SILVEIRA             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
AVANT TOUR AGENCIA DE VIAGENS E TURISMO                                                                                                                                                             PENDING LITIGATION - CIVIL
LTDA                                      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
BANCO BRADESCO CARTOES SA                 NUC CIDADE DE DEUS S/N. S/N.                                         OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,399.87
                                          R NIZO JAIME DE GUSMAO 1192.
BCR VIAGENS E TURISMO LTDA ME             1192                                                                 RIO VERDE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                  $9.42
                                                                                                                                                                                                    PENDING LITIGATION -
BERNARDO MIRANDA FERREIRA                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BEZERRA E COELHO LTDA                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
BIANCA DEZIDERIO                          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
BROCKER TURISMO LTDA                      R BORGES DE MEDEIROS 851.                                            CANELA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $47.04
                                                                                                                                                                                                    PENDING LITIGATION -
CAMILA DESTRO DO NASCIMENTO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILLA CASTRO DE ABREU                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILLA CASTRO DE ABREU                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
CARINA CONCEICAO ALFF                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                            1 of 10
                                                                             20-11601-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                                                                                                    Pg 35 of 49
                                                                                                        In re Fidelidade Viagens e Turismo S.A.
                                                                                                                   Case No. 20-11601
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                        Address1          Address2              Address3                   City               State            Zip         Country     Incurred             Basis for Claim                                                                Total Claim
                                                                                                                                                                                                 PENDING LITIGATION -
CAROLINA TRINDADE SILVA                 N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
CENTRO INTEGRACAO EMPRESA ESCOLA CI     R TABAPUA 540. 540.                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $434.41
                                        AV DR. FERNANDO COSTA 1005.                                         SAO JOSE DO RIO
CIA BRASIL DE SOFTWARE E SERVICOS L     1005                                                                PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $65,901.51
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
CIBELE NUNES FERREIRA FERNANDES         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
CINEFILM PRODUCOES CINEMATOGRAFICAS                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                              $28.55
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
CINTHIA MIRANDA                         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLASSE TURISMO LTDA                     N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
CLIO ROBISPIERRE CAMARGO LUCONI         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
CLIO ROBISPIERRE CAMARGO LUCONI         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
CLIO ROBISPIERRE CAMARGO LUCONI         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
CLIO ROBISPIERRE CAMARGO LUCONI         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
CLIO ROBISPIERRE CAMARGO LUCONI         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
CLIO ROBISPIERRE CAMARGO LUCONI         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLIO ROBISPIERRE CAMARGO LUCONI         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
COMDOMÍNIO DO EDIFÍCIO GOLDEN DOLPHIN                                                                                                                                                            PENDING LITIGATION - CIVIL
RESORT                                  N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
COMPANHIA BRASILEIRA SOLUC SERVIC       AL XINGU 512. 512                                                   BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $14,684.09
CONCEPT MOBILITY SERV MOB LTDA          ALAMEDA MAMORO 503                                                  BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $3,449.50
COND. EDF. JORGE RIZKALLAH JORGE        RUA BELA CINTRA 1149                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,494.11
                                        AV PRESIDENTE KENNEDY 4121.
CWBSPA PASSAGENS E TURISMO LTDA EPP     4121                                                                CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $380.09
                                                                                                                                                                                                 PENDING LITIGATION -
DANIELA SANCHO SPINOLA                  N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
DANUSA NATALIA DE VASCONCELOS                                                                                                                                                                    PENDING LITIGATION -
MONTENEGRO                              N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
DBM VIAGENS E TURISMO LTDA ME           R HENRIQUE LAGE 1251. 1251                                          CRICIUMA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $3.00
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
DEBORA DIOGENES DE MELO XIMENES         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
DELAN AGENCIA DE VIAGENS E TURISMO      AV 9 DE JULHO 3333. 3333                                            JUNDIAI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $559.98
                                                                                                                                                                                                 PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
DENISE COLLAT BENTO                     N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DFB VIAGENS E TURISMO LTDA ME           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
DFB VIAGENS E TURISMO LTDA ME           R RUBENS GUELLI 135. 135                                            SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $503.74
DHR TURISMO LTDA                        RUA MOREIRA E COSTA 516                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $58.79
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
DIEGO SILVESTRE SOARES                  N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
DIRECCIÓN DE IMPUESTOSY ADUANAS
NACIONALES                              CARRERA 7 NO 34 - 69                                                BOGOTÁ                                               COLOMBIA          VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                        AV. DANIEL FERNÁNDEZ CRESPO
DIRECIÓN GENERAL IMPOSITIVA             1534                                                                MONTEVIDEO                                           URUGUAY           VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED




                                                                                                                          2 of 10
                                                                                        20-11601-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                                                                                                               Pg 36 of 49
                                                                                                                   In re Fidelidade Viagens e Turismo S.A.
                                                                                                                              Case No. 20-11601
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                            Date Debt was
                Creditor Name                          Address1                  Address2              Address3                 City               State              Zip         Country     Incurred             Basis for Claim                                                               Total Claim
                                           1500 EPCOT RESTORTS BLVD LAKE,
DISNEY DESTINATIONS LLC                    BUENA VISTA                                                                 ORLANDO               FL                32830                          VARIOUS       ACCOUNTS PAYABLE                                                                       $2,089,130.37
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
DL VIAGENS E TURISMO LTDA. ME,             N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
DRIKA VIAGENS E TURISMO LTDA ME            N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FRANCHISE         X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
DRIKA VIAGENS E TURISMO LTDA ME            N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM TRAVEL        X            X              X             X                UNKNOWN
E PREMIUM TRAVEL VIAGENS E TURISMO LTDA.                                                                                                                                                                    PENDING LITIGATION - CIVIL
ME                                         N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY     X            X              X             X                UNKNOWN
EASY DOC SOLU�ÕES INTEGRADAS EIRELI        RUA LAURO LUCHESI 381. 381                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $472.23
                                                                                                                                                                                                            PENDING LITIGATION -
EDGAR SILVEIRA LOPES                       N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
EDI BELINSKI DA COSTA 16095544858          R CARLOS ALBERTO TREVIZAN 172                                               OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $1,462.91
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - GENERAL
ELOISA SANTOS DA SILVA                     N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELSA ROSSETTO                              N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELSA ROSSETTO                              N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
EMANOEL MESSIAS SOARES COSTA JUNIOR        N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
ESCURSIONI ITALIANE S.R.L                  VIA IGNAZIO PETTINENGO           72                                         ROME                                                 ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                             $81.76
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ET VIAGENS E TURISMO LTDA                  N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM TRAVEL        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
EVERTON RENAN KOHLER LOPES                 N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                           RUA JOAQUIM FLORIANO, 413 -
                                           ANDAR 10 18 E 19 EDIF RESULT
EXPEDIA BRASIL AG VIAG TURISMO LTDA        CORPORATE                                                                   SÃO PAULO             SP                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $94,271.97
EXPEDIA INC                                3150 139TH AVENUE SE STE 100                                                BELLEVUE              WA                98004                          VARIOUS       ACCOUNTS PAYABLE                                                                            $313.81
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - GENERAL
FABIANA RONCARATI PAVAO DE GODOY           N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TAM FIDELIDADE
FABIO HENRIQUE BOEING                      N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TAM FIDELIDADE
FABIO HENRIQUE BOEING                      N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
FAZENDA PUBLICA DO DISTRITO FEDERAL        N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE         X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
FERNANDA ALVES SPEDINE                     N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
FERNANDA CRISTINA GERMANO SANTIAGO                                                                                                                                                                          PENDING LITIGATION -
MILANEZ MOREIRA                            N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
FERNANDO ANTONIO VON PAUMGARTTEN DE                                                                                                                                                                         LITIGATION - GENERAL
GALIZA                                     N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
FERNANDO MIRANDA DOMENEGHETTI              N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
FERNANDO MIRANDA DOMENEGHETTI              N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
FLAVIA CRISTINA RIBEIRO DO AMARAL          N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
FLD TRAVEL VIAGENS E TURISMO LTDA          RUA FREI CANECA 569                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $816.22
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
FOX ALFA TURISMO LTDA. ME                  N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
FOX CHARLIE TURISMO LTDA. EPP              N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
FRANSOYSE FERREIRA DA COSTA                N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
FUNDO ESP APOIO PROG PROT DEF CONSU                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                            $886.24
GETUR AGENCIA DE VIAGEM E TURISMO - TAM                                                                                                                                                                     PENDING LITIGATION - CIVIL
VIAGEM                                     N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM TRAVEL        X            X              X             X                UNKNOWN
GETUR AGENCIA DE VIAGENS E TUR             AV ISAAC POVOAS 586. 586                                                    CUIABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $3,234.36
                                                                                                                                                                                                            PENDING LITIGATION -
GILBERTO GIL                               N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - GENERAL
GIUSEPPE SILVA BORGES STUCKERT             N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN




                                                                                                                                   3 of 10
                                                                                             20-11601-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                                                                                                                    Pg 37 of 49
                                                                                                                        In re Fidelidade Viagens e Turismo S.A.
                                                                                                                                   Case No. 20-11601
                                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                                 Date Debt was
               Creditor Name                            Address1                      Address2              Address3                   City               State            Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                                                                 PENDING LITIGATION -
GLAUBER SOUZA DE OLIVEIRA                   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
GLOBAL SERVICOS LTDA                        R XAVIER DE TOLEDO 15. 15                                                       SANTO ANDRE                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $58.67
                                            AV NOSSA SENHORA APARECIDA 1.
GOLDEN BEACH HOTEL LTDA ME                  1                                                                               ILHEUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $120.44
                                            AVENIDA BRIGADEIRO FARIA LIMA
GPBR PARTICIPACOES LTDA                     1306                                                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $135.64
GPR PARTICIPACOES, VIAGENS E TURISMO LTDA                                                                                                                                                                        PENDING LITIGATION - CIVIL
EPP                                         N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - GENERAL
GREEZY DUQUE AZEVEDO                        N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
GREICE BORGES DE ALMEIDA                    N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - GENERAL
GUSTAVO CARVALHO MENDES                     N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - GENERAL
HELDER RIBEIRO DE OLIVEIRA                  N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
HELENILTON LOPES SA                         N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
HELENILTON LOPES SA                         N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - IMPROPER
HELENIZE VIEIRA ROCHA                       N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - IMPROPER
HELENIZE VIEIRA ROCHA                       N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
HELENTON CHIQUETTO SIMBRE                   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
HIPERCARD ADM DE CARTAO DE CREDITO                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                           $891.17
HOTEL ESTACAO 101 LTDA ME                   RUA GENOSIO VIEIRA 100                                                          ITAJAI                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $26.89
HOTEL GOLDEN PARK CURITIBA LTDA             R MARIANO TORRES 951                                                            CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $208.43
HOTELBEDS DEPOSITORY EURO                                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                             $73.62
HOTELBEDS DEPOSITORY USD                    5422 CARRIER DR STE 201                                                         ORLANDO                 FL              32819-8323                     VARIOUS       ACCOUNTS PAYABLE                                                                          $4,201.12
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - TICKET /
HUMBERTO ABILIO DE OLIVEIRA FILHO           N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - TICKET /
HUMBERTO ABILIO DE OLIVEIRA FILHO           N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
INFARE SOLUTIONS A/S                        GROENNEGADE 18                  1 FLOOR                                         COPENHAGEN                                           DENMARK           VARIOUS       ACCOUNTS PAYABLE                                                                         $21,887.06
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
INSTITUICAO DE ENSINO TERESA DAVILA LTDA    N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
ISAEL PEREIRA DA SILVA JUNIOR               N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
JEFFERSON PAIVA DA SILVA                    N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - GENERAL
JOAO SABINO DE FREITAS NETO                 N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
JOICE PARRA                                 N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - GENERAL
JORGE BENEDITO SILVA LAGOS                  N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - GENERAL
JORGE DIEGO SILVA LAGOS                     N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
JORNADA PREDILETA LDA                       RUA PADRE AMERICO                                                               LISBON                                               PORTUGAL          VARIOUS       ACCOUNTS PAYABLE                                                                            $28.78
                                                                                                                                                                                                                 PENDING LITIGATION -
JOSE ANTONIO DE OLIVEIRA                    N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - TICKET /
JOSE CARLOS REZENDE GUIMARAES FERNANDES N/A                                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - TICKET /
JOSE CARLOS REZENDE GUIMARAES FERNANDES N/A                                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                                          4 of 10
                                                                                       20-11601-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                                                                                                              Pg 38 of 49
                                                                                                                  In re Fidelidade Viagens e Turismo S.A.
                                                                                                                             Case No. 20-11601
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                           Date Debt was
               Creditor Name                       Address1                     Address2              Address3                  City               State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                           PENDING LITIGATION -
JOSE FRANCISCO ANTONIO MURMURA          N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - PRE-
JOSE FUMIHIRO NARASAKI                  N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - PRE-
JOSE FUMIHIRO NARASAKI                  N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - GENERAL
JOSE PEREIRA MARQUES FILHO              N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - GENERAL
JOSE PEREIRA MARQUES FILHO              N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
JOSE RAIMUNDO SILVA SANTOS              N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - GENERAL
JOSUE VIEIRA DE LIMA                    N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
JOYCE ROSA DA SILVEIRA                  N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - GENERAL
JULIA MERTENS CARRADORE                 N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JULIO CESAR SPINA RIBEIRO               N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JULIO CESAR SPINA RIBEIRO               N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JULIO CESAR SPINA RIBEIRO               N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JULIO CESAR SPINA RIBEIRO               N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
KAZU VIAGENS E TURISMO LTDA             N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
KENEA FERNANDA GALEMBECK MOURA          N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
KENEA FERNANDA GALEMBECK MOURA          N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - GENERAL
KIELSON GARCIA DE OLIVEIRA              N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
KOBO SAFARIS PTY LTD                    40 ORANGE STREET                 DOVER HOUSE                                  CAPE TOWN                                            SOUTH AFRICA      VARIOUS       ACCOUNTS PAYABLE                                                                          $1,783.51
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LAN TUR                                 N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                        AV NOVE DE JULHO - SHOPPING PA
LANCAS AGENCIA DE VIAGENS E TURISMO     1155                                                                          JUNDIAI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $76.50
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
LEANDRO SAMPAIO                         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
LEANDRO SAMPAIO                         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
LEILA MARCIA GOMES DA CRUZ              N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
LEILA MARCIA GOMES DA CRUZ              N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - GENERAL
LEONARDO DOS SANTOS OLIVEIRA            N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
LINCOLN JUNIOR PEREIRA KUSSANO          N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LR7 TOUR VIAGENS E TURISMO EIRELI ME    N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FRANCHISE        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LR7 TOUR VIAGENS E TURISMO EIRELI ME    N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LR7 TOUR VIAGENS E TURISMO EIRELLI ME   N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN




                                                                                                                                   5 of 10
                                                                               20-11601-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                                                                                                      Pg 39 of 49
                                                                                                          In re Fidelidade Viagens e Turismo S.A.
                                                                                                                     Case No. 20-11601
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                        Address1            Address2              Address3                City                  State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LR7 TOUR VIAGENS E TURISMO EIRELLI ME   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN
LT VIAGENS E TURISMO LTDA               AVENIDA MARILAND 767                                                  PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $180.17
                                                                                                                                                                                                   PENDING LITIGATION -
LUANE FARIA BROLESE                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
LUCILEIDE FIGUEIREDO FOLHA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - GENERAL
LUIZA DOS SANTOS TERRA                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
LUSANOVA DO BRASIL OPERADORA DE TUR     AV SAO LUIS 112                                                       SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $452.04
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
M3 VIAGENS E TURISMO LTDA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
MAGIC TOURS LTD, INC                    PLAYAS DE BAVARO                                                      PUNTA CANA                                           MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,417.00
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MARCELO DA CUNHA ARAUJO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MARCELO DA CUNHA ARAUJO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
MARCOS DE FREITAS RODRIGUES             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARESIA VIAGENS E TURISMO LTDA. ME,     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA ANGELA PIZZO SCATENA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA ANGELA PIZZO SCATENA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
MARIA AUXILIADORA DA SILVA ANDRADE      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - GENERAL
MARIA CÉLIA SAITTA                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - GENERAL
MARIA FERNANDA MOREIRA ABIZAID PESSO    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA INES VIEIRA DE MORAIS             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA INES VIEIRA DE MORAIS             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIANE SILVA FREIRE                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIANE SILVA FREIRE                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - GENERAL
MARIO CHAVES ROCHA                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                        RUA LEOPOLDO COUTO DE
MARIZ DE O E S CAMPOS ADVOGADOS         MAGALHAES 758                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $148.74
                                                                                                                                                                                                   PENDING LITIGATION -
MARTA MARIA HOLANDA BARBOSA             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
MC CANN ERICKSON PUBLICIDADE LTDA       RUA LOEFGREN 2527                                                     SÃO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MF VIAGENS E TURISMO EIRELI             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FRANCHISE        X            X              X             X                   UNKNOWN
MINISTERIO DA FAZENDA                   AV PRESTES MAIA 733. 733.                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MINISTERIO DA PREVIDENCIA SOCIAL        ESP MINIST ED SEDE S/N.                                                                                                                      VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                   PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN

MINISTRY OF FINANCE, INCOME TAX         ARA CENTRE E-2, GROUND FLOOR,
DEPARTMENT                              JHANDEWALAN EXTENSION, 110005                                         NEW DELHI             DELHI             11000        INDIA             VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MMAPA VIAGENS E TURISMO LTDA ME         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN
MRD EMPREEND TURISTICOS E EVENTOS       R JOAO ESCOCIA 1203. 1203                                             MOSSORO                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $212.54
MRM EOU MARKETING DE RELAC E PUBL       R HEITOR PENTEADO 1420. 1420                                          SÃO PAULO                               05438-100    BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                UNKNOWN
MSC CRUZEIROS DO BRASIL LTDA            AV IBIRAPUERA 2332. 2332                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $20,956.73
                                                                                                                                                                                                   PENDING LITIGATION - TAX -
MUNICÍPIO DE SÂO PAULO                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - TAX -
MUNICÍPIO DE SÃO PAULO                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN




                                                                                                                          6 of 10
                                                                                    20-11601-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                                                                                                           Pg 40 of 49
                                                                                                               In re Fidelidade Viagens e Turismo S.A.
                                                                                                                          Case No. 20-11601
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                        Date Debt was
                Creditor Name                          Address1              Address2              Address3                  City               State             Zip         Country     Incurred             Basis for Claim                                                                Total Claim

                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA                        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - DIVERGENT PRICE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA                        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
NADIA LUCIA DE SOUSA                        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
NAYARA MARIA ALVES DE OLIVEIRA              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NEO VIAGENS E TURISMO LTDA EPP              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL         X            X              X             X                UNKNOWN
NEOCOGNITRON SERV DE PUBLIC LTDA            AV DAS NACOES UNIDAS 12495                                             SÃO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                X            X              X                              UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
NICODEMOS VIEIRA DE SOUSA                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
NORTUR AGENCIA DE VIAGENS E TURISMO         AV DOM HELDER CAMARA 5200                                              RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $255.53
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NORTUR AGENCIA DE VIAGENS E TURISMO LTDA N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY      X            X              X             X                UNKNOWN
NOTRE DAME INTERMEDICA SAUDE SA          AVENIDA PAULISTA 867. 867                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $6,132.30
                                         AVENIDA MARCOS PENTEADO DE
ODONTOPREV S.A                           ULH 939                                                                   BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $269.37
OMMI TRANSPORTE E VEICULOS EXECUTIVO                                                                                                                                                                    PENDING LITIGATION - CIVIL
EIRELI                                   N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM FIDELIDADE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA DA SILVA KLEIN                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - PRE-
PATRICIA FERNANDES MONTEIRO POLI            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - PRE-
PATRICIA FERNANDES MONTEIRO POLI            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - GENERAL
PAULO ARMANDO BARROS FONSECA JUNIOR         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL              X            X              X             X                UNKNOWN
PCF AGÊNCIA DE VIAGENS E TURISMO LTDA.. -
ATUAL: JPN AGÊNCIA DE VIAGEM ETURISMO                                                                                                                                                                   PENDING LITIGATION - CIVIL
EIRELLI                                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY      X            X              X             X                UNKNOWN
PCF AGÊNCIA DE VIAGENS E TURISMO LTDA.. -
ATUAL: JPN AGÊNCIA DE VIAGEM ETURISMO                                                                                                                                                                   PENDING LITIGATION - CIVIL
EIRELLI,                                    N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY      X            X              X             X                UNKNOWN
PERI VIAGENS AGENCIA DE TURISMO LTD         R 7 DE SETEMBRO 1213. 1213                                             BLUMENAU                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $461.30
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PERI VIAGENS AGENCIA DE TURISMO LTDA        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL         X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PERI VIAGENS AGENCIA DE TURISMO LTDA        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL         X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PG BRASIL VIAGENS E TURISMO LTDA            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - GENERAL
PRISCILA CARVALHO DIMAS RIBEIRO             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL              X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - PRE-
PROCON BARRA FUNDA                          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - PRE-
PROCON BARRA FUNDA                          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKETING /
PROCON MUNICIPAL DE FLORIANÓPOLIS           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         BILLING                         X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/GO                                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/GO                                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/MT                                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - COLLECTION         X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/RJ                                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - COMMERCIAL         X            X              X             X                UNKNOWN
PROMOSHIRT IND COM ART VEST LTDA ME         RUA CACADORES 993                                                      BLUMENAU                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $662.61
QUALITÁ TOUR OPERADORA E AGENCIA DE                                                                                                                                                                     PENDING LITIGATION - CIVIL
TURISMO LTDA-ME                             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FRANCHISE          X            X              X             X                UNKNOWN
                                            AV CONSELHEIRO ROSA E SILVA 15
R M TRAVEL TURISMO LTDA EPP                 1550                                                                   RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,668.46
R8VT AGENCIA DE VIAGENS E TURISMO L         AV OLEGARIO MACIEL 1600 1600                                           BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $130.18




                                                                                                                                7 of 10
                                                                                            20-11601-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                                                                                                                   Pg 41 of 49
                                                                                                                       In re Fidelidade Viagens e Turismo S.A.
                                                                                                                                  Case No. 20-11601
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                                Date Debt was
               Creditor Name                           Address1                     Address2               Address3                  City               State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RA OPERADORA DE VIAGENS E TURISMO LTDA     N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TICKET /
RAINEL JOSE DE ALMEIDA TALES               N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TICKET /
RAINEL JOSE DE ALMEIDA TALES               N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
REALIANCE INDUSTRIES LINITED               N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
                                           AV. EUSÉBIO MATOSO, 891 -
REDECARD SA                                PINHEIROS,                                                                      SÃO PAULO              SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,365.43
REDETRAVEL VIAGENS E TURISMO LTDA E                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                             $466.12
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - GENERAL
REGIANE CAVALHEIRO                         N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
RENILSON CARDOSO DE SOUZA                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
RICARDO LUIZ SACHI                         N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
RICARDO LUIZ SACHI                         N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RIO AMAZONAS VIAGENS E TURISMO             N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FRANCHISE        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RM TRAVEL TURISMO LTDA EPP                 N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - GENERAL
ROBERTA ARAÚJO PINTO                       N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - GENERAL
ROBERTO OLIVEIRA MORAES                    N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - GENERAL
RODRIGO MENEZES ARARIPE                    N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
RODRIGO OLIVEIRA BARROS                    N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANGELA ALBUQUERQUE MARCIANO PEREIRA N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANGELA ALBUQUERQUE MARCIANO PEREIRA N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
RTF BRASIL SERVICOS ADMINISTRATIVOS    R SENADOR PAULO EGIDIO 72. 72.                                                      SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $80.56
                                                                                                                                                                                                                PENDING LITIGATION -
SABRINA FERRARI MURARO                     N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SALES, RIOS &AMP; THE OPERADORA DE                                                                                                                                                                              LITIGATION - SERVICE
VIAGENS E TURISMO LTDA.                    N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         PROVIDER                      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SANTOS DUMONT VIAGENS E TURISMO LTDA       N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SÃO CONRADO VIAGENS E TURISMO EIRELI EPP   N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SB NIT AGÊNCIA DE VIAGEM E TURISMO LTDA   N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FRANCHISE        X            X              X             X                  UNKNOWN
                                          9205 SOUTH PARK CENTER LOOP,
SEAWORLD PARKS ENTERTAINMENT              SUITE 400                                                                        ORLANDO                FL               32819                          VARIOUS       ACCOUNTS PAYABLE                                                                          $132,123.03
                                          AV. TANCREDO NEVES, 776 - B -
                                          CAMINHO DAS ÁRVORES, 41820-
SECRETARIA DA FAZENDA DA BAHIA            021                                                                              SALVADOR               BA               41820-021    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                          RODOVIA PAPA JOÃO PAULO II,       6º E 7º ANDAR - 31.630-
SECRETARIA DA FAZENDA DE MINAS GERAIS     4.001                             901                                            BELO HORIZONTE         MG                            BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                          PRAÇA DO CENTRO CÍVICO, 466 -
SECRETARIA DA FAZENDA DE RORAIMA          69301-380                                                                        BOA VISTA              RR               69301-380    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                          R. TEN. SILVEIRA, 60 - CENTRO -
SECRETARIA DA FAZENDA DE SANTA CATARINA   88010- 300                                                                       FLORIANÓPOLIS          SC               88010-300    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
SECRETARIA DA FAZENDA DO DISTRITO FEDERAL ANEXO DO PALÁCIO DO BURITI        SALA 1001                                      BRASÍLIA               DF                            BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                                                            AV. JOÃO BATISTA PARRA,
SECRETARIA DA FAZENDA DO ESPIRITO SANTO    ED. AURELIANO HOFFMAN            600 - ES, 29050-375                            VITORIA                ES               29050-375    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED




                                                                                                                                        8 of 10
                                                                                   20-11601-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                                                                                                          Pg 42 of 49
                                                                                                              In re Fidelidade Viagens e Turismo S.A.
                                                                                                                         Case No. 20-11601
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                       Date Debt was
                  Creditor Name                      Address1               Address2              Address3                   City               State            Zip         Country     Incurred             Basis for Claim                                                                 Total Claim
                                        AV. HISTORIADOR RUBENS DE
                                        MENDONÇA, 3415 - CENTRO
                                        POLÍTICO ADMINISTRATIVO - 78050-
SECRETARIA DA FAZENDA DO MATO GROSSO    903                                                                       CUIABÁ                  MT              78050-903    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS           X            X              X                         TO BE DETERMINED
SECRETARIA DA FAZENDA DO MATO GROSSO DO AV. DES. JOSÉ NUNES DA CUNHA,
SUL                                     BLOCO 02 - 79.031-                                                        CAMPO GRANDE            MS              79004-310    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS           X            X              X                         TO BE DETERMINED
                                        AV. GUILHERME MAXWEL, 542 -
SECRETARIA DA FAZENDA DO RIO DE JANEIRO BONSUCESSO                                                                RIO DE JANEIRO          RJ              21042-110    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS           X            X              X                         TO BE DETERMINED
                                        SETOR DE EDIFÍCIOS PÚBLICOS
                                        NORTE - SEPN 513 - BLOCO D - LOJA
SECRETARIA DA RECEITA FEDERAL DO BRASIL 38                                                                        BRASÍLIA                DF                           BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS           X            X              X                         TO BE DETERMINED
SECRETARIA MUNICIPAL DE FINANCAS E      VD DO CHA 15.                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                        CALLE BALLIVIAN, NO. 1333, ZONA
SERVICIO DE IMPUESTOS NACIONALES        CENTRAL                                                                   LA PAZ                                               BOLIVIA           VARIOUS       POTENTIAL TAX CLAIMS           X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                       PENDING LITIGATION -
SIDNEI BAPTISTA                           N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
SIDNEI SANTOS FERREIRA                    N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
SILVANA CRISTINA COSTA DOS SANTOS         N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
SONIANE SOARES MIGUEL                     N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
SUZIANE BORGES RIBEIRO GOMES              N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
SWITCHFLY                                 500 3RD STREET, SUITE 215                                               SAN FRANCISCO           CA              94107                          VARIOUS       ACCOUNTS PAYABLE                                                                            $94,818.00
                                                                                                                                                                                                       PENDING LITIGATION -
TAINA VALENTINI OLIVEIRA                  N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
TALBOT HOTELS SA                          AV. GRECIA 1490                                                         ANTOFAGASTA                                          CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                              $812.40
TAMVIUSA INC                              13727 EDEN ISLE BLVD.                                                   WINDERMERE              FL              34786                          VARIOUS       ACCOUNTS PAYABLE                                                                            $13,600.00
TELEFONICA BRASIL SA                      TV PADRE EUTIQUIO 1226. 1226                                            BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $574.18
                                          TV JOAO FRANCISCO DA SILVEIRA 1
TERRAMAREAR VIAGENS E TURISMO LTDA        138                                                                     ARACAJU                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                 $6.00
TESLA TECNOLOGIA E COMUNICACAO LTDA       R GOMES DE CARVALHO 615. 615                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,383.60
TESTE SA                                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                             $4,460.26
                                                                                                                                                                                                       PENDING LITIGATION -
THAIS BRITES ANTUNES                      N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - PRE-
THIAGO DOS SANTOS POLI                    N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - PRE-
THIAGO DOS SANTOS POLI                    N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
THIAGO PRIMITIVO DE OLIVEIRA              N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TLA VIAGENS E TURISMO LTDA ME             N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TAM TRAVEL        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TOKANTUR AGENCIA DE VIAGENS TOCANTINS                                                                                                                                                                  LITIGATION - SERVICE
LTDA                                      N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         PROVIDER                       X            X              X             X                  UNKNOWN
TOP VIAGENS E TURISMO LTDA EPP            AV TANCREDO NEVES 3133. 3133                                            SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $12.52
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TOTOTOUR VIAGENS E TURISMO LTDA – M       N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FRANCHISE         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TOTOTUR VIAGENS E TURISMO LTDA            N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FRANCHISE         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TOTOTUR VIAGENS E TURISMO LTDA            N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TAM FIDELIDADE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TOTOTUR VIAGENS E TURISMO LTDA.           N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FRANCHISE         X            X              X             X                  UNKNOWN
TOTVS SA.                                 AVENIDA BRAZ LEME 1000.                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $671.35
                                                                                                                  SAO BERNARDO DO
TOUR KA AGENCIA DE TURISMO LTDA           PC SAMUEL SABATINI 200                                                  CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                $35.70
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TOUR KA AGENCIA DE TURISMO LTDA. EPP      N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY     X            X              X             X                  UNKNOWN
                                          AV. BONAMPAK MANZANA 2 LOTE
TRANSPORTURIST S.A. DE C.V                7 PLANTA BAJA                                                           CANCUN                                               MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                                     $0.52
TREND FAIRS E CONRESSSES OPERADORA DE                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIAGENS PROFISSIONAIS LTDA                N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - GENERAL           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TREND VIAGENS OPERADORA DE TURISMO LTDA N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         LITIGATION - GENERAL           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - TAX -
UNIÃO FEDERAL                             N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                  UNKNOWN




                                                                                                                                9 of 10
                                                                           20-11601-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:32:19            Main Document
                                                                                                                  Pg 43 of 49
                                                                                                      In re Fidelidade Viagens e Turismo S.A.
                                                                                                                 Case No. 20-11601
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
                Creditor Name                    Address1           Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
UNIVERSAL ORLANDO RESORT              6000 UNIVERSAL BLVD                                                 ORLANDO                FL               32819                          VARIOUS       ACCOUNTS PAYABLE                                                                         $29,109.56
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
URIEL VIAGENS E TURISMO LTDA          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
URIEL VIAGENS E TURISMO LTDA          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
URIEL VIAGENS E TURISMO LTDA ME       RUA CORONEL QUIRINO 1273                                            CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,493.82
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - GENERAL
VALDEMAR MONTEIRO SCHMALTZ            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VALERIA RODRIGUES PEREIRA PRADO       N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VALERIA RODRIGUES PEREIRA PRADO       N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
VINICIUS AUGUSTO DE CAMPOS PEREIRA    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
VIVIANE GONCALVES TRINDADE            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VM OPERADORA DE TURISMO LTDA. ME      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                          SAO BERNARDO DO
WAGNER DOS PASSOS SCHMITT 092687388   RUA PADRE ANTÔNIO VIEIRA 27                                         CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,078.10
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - GENERAL
WAGNER NASCIMENTO DE FREITAS          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - GENERAL
WAGNER NASCIMENTO DE FREITAS          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
WEBBUSINESS SERVICOS DE INFORMATICA   AVENIDA IPIRANGA 104                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,014.01
                                                                                                                                                                                               PENDING LITIGATION -
WESLEY MIRANDA PIMENTEL               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
WINDSOR BARRA HOTEL SA                AVENIDA LUCIO COSTA 2630                                            RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $225.17
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ZANINI TURISMO LTDA ME                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ZANINI TURISMO LTDA ME                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ZANINI TURISMO LTDA ME                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                          SAO JOSE DO RIO
ZANINI TURISMO LTDA ME                AV JOSE MUNIA 4775. 4775                                            PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,539.26
                                                                                                                                                                                                                                                                   TOTAL:            $2,657,097.03




                                                                                                                      10 of 10
20-11601-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:32:19         Main Document
                            In re Fidelidade
                                          Pg Viagens
                                             44 of 49e Turismo S.A.
                                       Case No. 20-11601
                          Schedule F - Intercompany Payable Schedule
                            Counterparty                   Owed Amount
               LAN ARGENTINA S.A.                                  $1,079.92
               LATAM AIRLINES GROUP, S.A.                        $100,396.91
               TAM LINHAS AÉREAS S.A.                         $11,077,485.48
               TP FRANCHISING LTDA.                               $10,701.71
                                               TOTAL:         $11,189,664.02




                                            1 of 1
               20-11601-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:32:19                     Main Document
                                                                       Pg 45 of 49
 Fill in this information to identify the case:

 Debtor name         Fidelidade Viagens e Turismo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11601
                                                                                                                                Check if this is an
                                                                                                                                 amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   CONTRATO
             lease is for and the nature of               EXPEDIA(C)
             the debtor's interest

                  State the term remaining                1/1/2019 - 12/31/2023
                                                                                      EXPEDIA
             List the contract number of any                                          108TH AVENUE NE.
                   government contract                                                BELLEVUE, WA 98004


 2.2.        State what the contract or                   (ATC) CARTA OFERTA
             lease is for and the nature of               GUALTERIO TRUPPEL
             the debtor's interest

                  State the term remaining                1/1/2018 - N/A              TRUPPEL GUALTERIO
                                                                                      AV. CALLAO 875 PISO 4 G
             List the contract number of any                                          CAPITAL FEDERAL, ARGENTINA
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               20-11601-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:32:19                   Main Document
                                                                       Pg 46 of 49
 Fill in this information to identify the case:

 Debtor name         Fidelidade Viagens e Turismo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11601
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      See Attached                                                                                                       D
             Schedule H                                                                                                          E/F
                                                                                                                                G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                               20-11601-jlg     Doc 6        Filed 09/08/20 Entered 09/08/20 17:32:19          Main Document
                                                                                              Pg Viagens
                                                                                In re Fidelidade 47 of 49e Turismo S.A.
                                                                                        Case No. 20-11601
                                                                                      Schedule H: Codebtors


                                                                                                                                                                                        Applicable
                                                                                                                                                                                        Schedules
       Name of Codebtor                           Address1                         Address2            City        State      Zip     Country             Name of Creditor              (D, E/F, G)
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        NICODEMOS VIEIRA DE SOUSA
AEROLINHAS BRASILEIRAS S.A.    172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        ISAEL PEREIRA DA SILVA JUNIOR
AEROLINHAS BRASILEIRAS S.A.    172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        WESLEY MIRANDA PIMENTEL
AEROLINHAS BRASILEIRAS S.A.    172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
MULTIPLUS CORRETORA DE SEGUROS RUA VERBO DIVINO, 2001, 10TH FLOOR, UNIT.                                                                        NICODEMOS VIEIRA DE SOUSA
LTDA.                          101 PART A, CHACARA SANTO ANTONIO                                 SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        NICODEMOS VIEIRA DE SOUSA
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        ANDREA MARIA OLIVEIRA DE SOUZA
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     ALBUQUERQUE (LITIGATION)                     F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        SILVANA CRISTINA COSTA DOS SANTOS
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     SIDNEI SANTOS FERREIRA (LITIGATION)          F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        SUZIANE BORGES RIBEIRO GOMES
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        GREICE BORGES DE ALMEIDA
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        RODRIGO OLIVEIRA BARROS
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     CAROLINA TRINDADE SILVA (LITIGATION)         F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     EDGAR SILVEIRA LOPES (LITIGATION)            F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     SIDNEI BAPTISTA (LITIGATION)                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        LINCOLN JUNIOR PEREIRA KUSSANO
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     JEFFERSON PAIVA DA SILVA (LITIGATION)        F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        HELENTON CHIQUETTO SIMBRE
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        ISAEL PEREIRA DA SILVA JUNIOR
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.         172, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     GILBERTO GIL (LITIGATION)                    F
                                                                                                                                                PCF AGÊNCIA DE VIAGENS E TURISMO
                                                                                                                                                LTDA.. - ATUAL: JPN AGÊNCIA DE
                                 RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      VIAGEM ETURISMO EIRELLI,
TAM LINHAS AÉREAS S.A.           172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                 RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      ALESSANDRA MARCELINO CIDADE
TAM LINHAS AÉREAS S.A.           172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F




                                                                                              1 of 2
                                            20-11601-jlg     Doc 6        Filed 09/08/20 Entered 09/08/20 17:32:19          Main Document
                                                                                           Pg Viagens
                                                                             In re Fidelidade 48 of 49e Turismo S.A.
                                                                                     Case No. 20-11601
                                                                                   Schedule H: Codebtors


                                                                                                                                                                                    Applicable
                                                                                                                                                                                    Schedules
           Name of Codebtor                    Address1                         Address2            City        State      Zip     Country             Name of Creditor             (D, E/F, G)
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     FERNANDA ALVES SPEDINE (LITIGATION)         F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      FOX CHARLIE TURISMO LTDA. EPP
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      FOX ALFA TURISMO LTDA. ME
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      VM OPERADORA DE TURISMO LTDA. ME
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      LUCILEIDE FIGUEIREDO FOLHA
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      JOSE RAIMUNDO SILVA SANTOS
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      JOSE ANTONIO DE OLIVEIRA
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      MINISTERIO PUBLICO DO TRABALHO
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      WESLEY MIRANDA PIMENTEL
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      MF VIAGENS E TURISMO EIRELI
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      TOTOTUR VIAGENS E TURISMO LTDA.
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      RA OPERADORA DE VIAGENS E TURISMO
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     LTDA (LITIGATION)                           F

                                                                                                                                             PCF AGÊNCIA DE VIAGENS E TURISMO
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      LTDA.. - ATUAL: JPN AGÊNCIA DE
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     VIAGEM ETURISMO EIRELLI (LITIGATION)        F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      NORTUR AGENCIA DE VIAGENS E
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     TURISMO LTDA (LITIGATION)                   F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      DFB VIAGENS E TURISMO LTDA ME
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      PG BRASIL VIAGENS E TURISMO LTDA
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      ROSANGELA ALBUQUERQUE MARCIANO
TAM LINHAS AÉREAS S.A.        172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     PEREIRA (LITIGATION)                        F
                              RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM S.A.                      172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     LAN TUR (LITIGATION)                        F
                              RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                      MARESIA VIAGENS E TURISMO LTDA.
TP FRANCHISING LTDA.          132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     ME, (LITIGATION)                            F
                              RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.
TP FRANCHISING LTDA.          132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     LAN TUR (LITIGATION)                        F




                                                                                           2 of 2
            20-11601-jlg           Doc 6         Filed 09/08/20 Entered 09/08/20 17:32:19                            Main Document
                                                              Pg 49 of 49




Fill in this information to identify the case:

Debtor name         Fidelidade Viagens e Turismo S.A.

United States Bankruptcy Court for the:     SOUTHERN DISTRICT OF NEW YORK

Case number (if known)     20-11601
                                                                                                                               Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       September 8, 2020               X /s/ Ramiro Alfonsín Balza
                                                           Signature of individual signing on behalf of debtor

                                                            Ramiro Alfonsín Balza
                                                            Printed name

                                                            Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
